Citation Nr: 1000755	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to service connection for osteoarthritis of 
the left hip, status post total hip replacement.  

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected fusion of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to October 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 2008, the Veteran presented hearing testimony 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran's osteoarthritis of the left hip, status 
post total hip replacement, is due to any incident or event 
in active military service, was manifested to a compensable 
degree within one year after his separation from service, or 
is proximately due to or the result of a service-connected 
disability on either a causation or aggravation basis.  

2.  The evidence of record preponderates against a finding 
that the Veteran's left knee disability has been manifested 
by unfavorable ankylosis with knee in flexion at an angle of 
10 degrees or more, at any time during the claim/appeal 
period.

CONCLUSIONS OF LAW

1.  Osteoarthritis of the left hip, status post total hip 
replacement, was not incurred in or aggravated by service, 
cannot be presumed to have been incurred in service, and is 
not shown to be due to, the result of, or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The criteria for a disability rating higher than 30 
percent for the Veteran's left knee fusion have not been met 
or approximated for the entire claim/appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Code 5256 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

The Board notes that the Veteran was provided with proper 
VCAA notice prior to the initial adjudication of his claims.  
The Veteran was informed in the October 2007 VCAA notice 
letter what evidence was needed to establish entitlement to 
service connection on a secondary basis and an increased 
disability evaluation.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims in said notice 
letter.  In addition, the RO explained how VA assigns the 
disability rating and effective date and included a thorough 
description of the types of evidence that the Veteran should 
submit in support of his claims.  Thus, the October 2007 VCAA 
notice letter fully satisfied notice requirements with 
respect to the Veteran's claims.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the March 
2008 SOC, and the February 2009 SSOC, which cumulatively 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in connection with his 
claims in November 2007.  The examination report, which 
includes a medical nexus opinion regarding the Veteran's left 
hip claim, is deemed adequate for rating purposes.  Also, 
post-service treatment records adequately identified as 
relevant to the claims have been obtained, to the extent 
possible, and are associated with the claims folder.  
Although the Veteran has reported receipt of Social Security 
disability retirement since 1977 and it does not appear that 
records from the Social Security Administration (SSA) 
pertaining to the Veteran's award of benefits are included in 
the claims folder, such records are not necessary in this 
case as they are not deemed relevant to the issues on appeal.  
The present level of disability is of concern with respect to 
the Veteran's left knee claim, and the evidence does not show 
that the Veteran developed left hip arthritis until many 
years after having been awarded SSA disability retirement 
benefits.  Moreover, it is notable that the RO, in November 
1977, found that the Veteran's left knee disability was not 
of sufficient severity to prevent him from following 
substantially gainful employment.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

A.  Service Connection for a Left Hip Disorder

The Veteran contends that his left hip disorder was caused or 
aggravated by the altered gait resulting from his service-
connected left knee fusion.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
non-service-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant. 

In the present case, the evidence clearly establishes the 
presence of a current left hip disorder.  The Veteran's 
treatment records show that he has been diagnosed with 
profound osteoarthritis of the left hip and underwent total 
hip arthroplasty in October 2007.  Also, the Board observes 
that a March 2008 VA treatment record includes reference to 
an "apparent chip fracture of [the] hip" for which the 
Veteran had recently undergone a course of rehabililation at 
a private hospital.  Thus, a current left hip disorder is 
shown by the evidentiary record.  

Nonetheless, the evidence does not show that the Veteran's 
left hip disorder was caused or aggravated by his service-
connected left knee disorder, as asserted by the Veteran.  
The November 2007 VA joints examiner concluded that the 
Veteran's left hip problem was more likely than not related 
to his degenerative generalized joint disease and less likely 
than not specifically related to his left knee fusion.  
Because the November 2007 VA joints examiner provided an 
opinion bbased on review the claims folder and examination 
and interview of the Veteran and there is no competent 
medical opinion to the contrary, the Board affords the 
opinion significant probative value.  Although the Board 
recognizes that the Veteran through his representative 
reported at the November 2008 DRO hearing that he would 
attempt to obtain a medical opinion in support of his claim, 
no such opinion has been submitted into the evidentiary 
record.   

The Board has considered the Veteran's and his 
representative's assertions that the Veteran's altered gait 
due to his left knee fusion has caused or aggravated his left 
hip disorder.  The Veteran is considered competent to report 
that he has an altered gait due to his left knee disability 
and that his left hip problems began after the onset of his 
left knee disability (and its resultant altered gait).  
However, he and his representative are laypersons and do not 
have the requisite medical expertise to render a competent 
medical opinion regarding whether his claimed disorder was 
caused or aggravated by his service-connected left knee 
disability in this particular case.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board further finds that the probative 
value of the competent medical opinion provided by the 
November 2007 joints examiner outweighs the lay assertions by 
the Veteran and his representative in resolving the medical 
question of whether his left hip disability is related to the 
left knee disability.  

Moreover, the Veteran does not allege, and the evidence of 
record does not show, that the Veteran's left hip arthritis 
is otherwise related to his period of active service or that 
arthritis was manifested to a compensable degree within one 
year after he left active service in 1947, as will be 
explained below.  

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a 
general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Also, where a Veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and manifests certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the present case, the Veteran's service treatment records 
are devoid of any symptoms, findings, or treatment for a left 
hip disorder and the first evidence of left hip problems is 
not shown until many years after discharge from service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Consequently, service connection for the Veteran's claimed 
left hip arthritis is not warranted on either a direct basis 
or on a presumptive basis as a chronic disease.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.   

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the evidence weighs 
against a finding that the Veteran's osteoarthritis of the 
left hip status post total hip replacement is related to 
service-connected left knee fusion or otherwise related to 
his period of active service to include the year following 
discharge.  Consequently, the benefit-of-the-doubt doctrine 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Veteran's appeal must be denied.  

B.  Increased Evaluation for Left Knee Fusion

The Veteran seeks a disability evaluation higher than 30 
percent for left knee fusion.  He is currently rated under 
Diagnostic Code 5256 for ankylosis of the knee.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
prescribed for favorable ankylosis with knee in full 
extension, or in slight flexion between 0 degrees and 
10 degrees.  A 40 percent rating is warranted when there is 
evidence of unfavorable ankylosis with knee in flexion at an 
angle between 10 and 20 degrees.  When there is evidence 
unfavorable ankylosis with knee in flexion between 20 degrees 
and 45 degrees, a 50 percent rating is warranted and knee 
ankylosis that is extremely unfavorable, with flexion at an 
angle of 45 degrees or more warrants a maximum 60 percent 
evaluation. 

In order for the Veteran to receive the next higher rating of 
40 percent under DC 5256, the evidence must show that his 
left knee disability is manifested by unfavorable ankylosis 
with knee in flexion between 10 degrees and 20 degrees.  
However, the evidence does not depict such a disability 
picture.  As noted above, the Veteran was afforded with a VA 
joints examination in connection with his claim in November 
2007.  At that time, the examiner noted that his left knee 
was fixed and showed no motion, and commented that the 
Veteran's postoperative left knee fusion status was 
unchanged.  Although the November 2007 VA joints examiner did 
not specifically state the angle at which the Veteran's left 
knee was fixed, he did confirm review of the claims folder, 
which contains an October 2004 letter from a private 
orthopedic examiner wherein he states that the Veteran 
demonstrated a "left extremity with a stiff knee, in 
essentially a peg-leg full extension position" and, as noted 
above, commented that the Veteran's left knee fusion was 
unchanged.  There is no evidence to the contrary of record.  
Although the Veteran has reported that he is entitled to a 
higher disability rating for his left knee fusion due to 
constant pain and frequent loss of balance, such factors are 
already contemplated in the currently assigned 30 percent 
disability rating for favorable ankylosis.  Because the 
evidence does not show that he has unfavorable ankylosis of 
the left knee, the preponderance of the evidence weighs 
against the assignment of a disability rating higher than 
30 percent for left knee fusion under DC 5256. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, after careful review of the available diagnostic 
codes and the evidence of record, the Board finds there are 
no other codes that provide a basis to assign a schedular 
evaluation higher than the rating assigned herein.  In this 
regard, the Board notes that there is no evidence of nonunion 
of the tibia and fibula with loose motion requiring a brace 
involving the left knee such that a higher evaluation under 
DC 5262 is warranted.  Additionally, although the Veteran's 
representative urged the Board to assign the Veteran a 60 
percent evaluation under DC 5055 in the March 2009 Statement 
of Representative in Appeals Case in lieu of VA Form 646, the 
evidence does not show that the Veteran has undergone a left 
knee replacement.  The record shows that a total knee 
arthroplasty was performed on his right knee.  Consequently, 
evaluation under that DC would not be appropriate.  

The Board has further considered whether the Veteran's left 
knee fusion warrants referral for consideration of a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008).  In this regard, 
the Board notes that the Veteran has reported at various 
times during the course of this appeal that he is unable to 
work due to his left knee disability.  See, e.g., DRO hearing 
transcript, p. 12.  However, after review of the record, the 
Board finds that any limits on the Veteran's employability 
due to his service-connected disability have been 
contemplated in the currently assigned 30 percent disability 
rating under DC 5256.  The evidence does not sufficiently 
reflect that the Veteran's claimed disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  The record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant consideration of the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

In reaching the above conclusion, the Board notes that, under 
the provisions of 38 U.S.C.A. § 5107(b), any reasonable doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and the 
reasonable-doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for osteoarthritis of the 
left hip, status post total hip replacement, is denied.

Entitlement to an evaluation higher than 30 percent for 
service-connected fusion of the left knee is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


